Exhibit 10.1
EXECUTION COPY
EBIX, INC.
CONVERTIBLE NOTE
PURCHASE AGREEMENT
August 26, 2009

 

 



--------------------------------------------------------------------------------



 



CONVERTIBLE NOTE PURCHASE AGREEMENT
THIS CONVERTIBLE NOTE PURCHASE AGREEMENT (the “Agreement”) is made effective as
of August 26, 2009, by and among Ebix, Inc., a Delaware corporation (the
“Company”), Whitebox VSC Ltd., a limited partnership organized under the laws of
the British Virgin Islands (“Whitebox VSC”), IAM Mini-Fund 14 Limited, a limited
partnership organized under the laws of the Cayman Islands (“IAM Mini-Fund” and,
together with Whitebox VSC, the “Investors” and each an “Investor”), with
respect to the following recitals.
RECITALS
A. The Company desires to issue and sell and each Investor desires to purchase
convertible promissory notes in substantially the form attached to this
Agreement as Exhibit A (collectively, the “Notes”), which shall be convertible
on the terms stated therein into common stock, par value $.10 per share (the
“Common Stock”), of the Company.
AGREEMENT
NOW, THEREFORE, in consideration of the respective representations, warranties,
covenants and agreements contained herein, and for other valuable consideration,
the receipt and adequacy of which is hereby acknowledged, the parties hereto
agree as follows:
ARTICLE I
DEFINITIONS
Section 1.1 Specific Definitions. As used in this Agreement, the following terms
shall have the meanings set forth or as referenced below:
“Action” shall have the meaning ascribed to such term in Section 4.10.
“Affiliate” of a specified person (natural or juridical) means a person that
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, that person, as such terms are
used in and construed under Rule 405 under the Securities Act. With respect to
the Investors, any investment fund or managed account that is managed on a
discretionary basis by the same investment manager as either Investor will be
deemed to be an Affiliate of such Investor.
“Agreement” means this Agreement and all Exhibits and Schedules hereto.
“Closing” shall have the meaning ascribed to such term in Section 3.1.
“Closing Date” shall have the meaning ascribed to such term in Section 3.1.
“Code” shall have the meaning ascribed to such term in Section 4.31(a).
“Common Stock” means the Company’s common stock, par value $0.10 per share.

 

 



--------------------------------------------------------------------------------



 



“Conversion Price” means the conversion price in effect on any given date, which
initially shall be equal to $48.00, but which shall be subject to adjustment as
described herein and in the Note.
“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
“Conversion Shares” or “Shares” means the shares of Common Stock issued or
issuable upon conversion of any of the Convertible Note.
“Convertible Notes” or “Notes” means the promissory notes, in the form attached
hereto as Exhibit A, to be issued by the Company to the Investors.
“Disclosure Schedules” means the Disclosure Schedules of the Company delivered
concurrently herewith.
“Environmental Laws or Regulations” means any federal, state or local statute,
law, ordinance or regulation that relates to or deals with hazardous substances,
human health or the environment, and all regulations promulgated by a regulatory
body pursuant to any of the foregoing statutes, laws, regulations, or
ordinances.
“ERISA” shall have the meaning ascribed to such term in Section 4.31(a).
“Evaluation Date” shall have the meaning ascribed to such term in Section 4.17.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended to
date.
“Exempt Issuance” means (a) the vesting of shares of Common Stock or options to
employees, officers, consultants or directors of the Company pursuant to the
Company’s 1996 Stock Option Plan, as amended (provided that any such vesting
shall not exceed 10% of the Company’s outstanding shares and/or options, in the
aggregate, in any twelve-month period), (b) the issuance of securities upon the
exercise or exchange of or conversion of any securities issued pursuant to the
Purchase Agreement and/or other securities exercisable or exchangeable for or
convertible into shares of Common Stock issued and outstanding on the date of
this Agreement, provided that such securities have not been amended since the
date of this Agreement to increase the number of such securities or to decrease
the exercise, exchange or conversion price of such securities, and (c) the
issuance of securities issued pursuant to acquisitions or strategic transactions
approved by a majority of the disinterested directors of the Company, provided
any such issuance shall only be to a person which is, itself or through its
subsidiaries, an operating company in a business synergistic with or
complementary to the business of the Company and in which the Company receives
benefits in addition to the investment of funds, but shall not include a
transaction in which the Company is issuing securities primarily for the purpose
of raising capital or to an entity whose primary business is investing in
securities.

 

2



--------------------------------------------------------------------------------



 



“Financial Statements” means the Company’s audited financial statements as of
and for the year ended December 31, 2008 and unaudited quarterly financial
statements of the Company for the quarters ended March 31, 2009 and June 30,
2009 .
“GAAP” shall have the meaning ascribed to such term in Section 4.7.
“Indemnifiable Losses” shall have the meaning ascribed to such term in
Section 9.1.
“Intellectual Property” means (i) all proprietary rights, privileges and
priorities provided under U.S., state and foreign law relating to U.S. and
foreign patents and patent applications, trademarks, service marks and
registrations thereof and applications therefor, copyrights and copyright
registrations and applications, mask works and registrations thereof, know-how,
and trade secrets; (ii) proprietary inventions, discoveries, ideas, technology,
data, information, and processes; (iii) proprietary drawings, designs, licenses,
computer programs and software, and technical information including but not
limited to proprietary information embodied in material specifications,
processing instructions, equipment specifications, product specifications,
confidential data, electronic files, research notebooks, invention disclosures,
research and development reports and the like related thereto; and (iv) all
amendments, modifications, and improvements to any of the foregoing.
“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 4.14.
“Knowledge” means actual knowledge of a fact or the knowledge which such person
could reasonably be expected to have based on reasonable inquiry. The knowledge
of an entity shall include the knowledge of the individuals who are executive
officers of such entity at the time in question.
“Legend Removal Date” shall have the meaning ascribed to such term in
Section 6.8(c).
“Liens” means liens, mortgages, charges, security interests, claims, voting
trusts, pledges, encumbrances, options, assessments, restrictions, or
third-party or spousal interests of any nature.
“Material Adverse Effect” means any effect that may be materially adverse to
(a) the business, operations, results of operations, prospects, assets
(including intangible assets), liabilities or condition (financial or otherwise)
of the Company and its Affiliates, taken as a whole, or (b) the ability of the
Company to perform its obligations under this Agreement or any of the
Transaction Documents or any other agreement or instrument to be entered into in
connection with this Agreement.
“Material Permits” shall have the meaning ascribed to such term in Section 4.12.
“Note” shall have the meaning ascribed to such term in Section 2.1.
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

3



--------------------------------------------------------------------------------



 



“Plan” or “Plans” shall have the meaning ascribed to such term in Section
4.31(a).
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.
“Product Liability” means any liability, claim or expense, including but not
limited to attorneys’ fees and medical expenses, arising in whole or in part out
of a breach of any express or implied product warranty by the Company, strict
liability in tort, negligent manufacture of product, negligent provision of
services, product recall, or any other allegation of liability arising from the
design, testing, manufacture, packaging, labeling (including instructions for
use), or sale of products.
“Prospectus” shall have the meaning ascribed to such term in Section 9.1.
“Purchase Price” shall have the meaning ascribed to such term in Section 2.1.
“Purchased Securities” means the Convertible Note and the Conversion Shares.
“Registration Statement” means a registration statement meeting the requirements
set forth in Section 6.8 below and covering the resale by the Investors of the
Conversion Shares. The term “Registration Statement” shall include any
preliminary or final prospectus, exhibit, supplement or amendment included in or
relating to such Registration Statement.
“Required Approvals” shall mean any consents, waivers, authorization, order,
filing or registration with any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of its obligations under the Transaction
Documents.
“Required Minimum” means, as of any date, the maximum aggregate number of shares
of Common Stock then issued or potentially issuable in the future pursuant to
the Transaction Documents, including any Conversion Shares issuable upon
exercise or conversion in full of all Notes, ignoring any conversion or exercise
limits set forth therein.
“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.
“Schedule of Exceptions” shall have the meaning ascribed to such term in
Article 4.
“SEC” means the United States Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.
“SEC Reports” shall have the meaning ascribed to such term in Section 4.7.
“Securities Act” means the United States Securities Act of 1933, as amended, and
all regulations promulgated thereunder.

 

4



--------------------------------------------------------------------------------



 



“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).
“Subsidiary” means any subsidiary of the Company as set forth on Schedule 4.1
and shall, where applicable, include any subsidiary of the Company formed or
acquired after the date hereof.
“Trading Day” means a day on which the Nasdaq Stock Market (or such other
Trading Market on which the Company’s Common Stock is then traded) is open for
trading.
“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the American
Stock Exchange, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange or the OTC Bulletin Board.
“Transaction Documents” means this Agreement, the Notes and any other documents,
instruments and agreements executed in connection with the consummation of the
transactions contemplated hereby.
“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted for trading as reported by Bloomberg L.P.
(based on a Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New
York City time); (b) if the OTC Bulletin Board is not a Trading Market, the
volume weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board; (c) if the Common Stock is not then
quoted for trading on the OTC Bulletin Board and if prices for the Common Stock
are then reported in the “Pink Sheets” published by Pink Sheets, LLC (or a
similar organization or agency succeeding to its functions of reporting prices),
the most recent bid price per share of the Common Stock so reported; or (d) in
all other cases, the fair market value of a share of Common Stock as determined
by an independent appraiser selected in good faith by the Holder and reasonably
acceptable to the Company.
Section 1.2 Definitional Provisions.
(a) The words “hereof,” “herein,” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provisions of this Agreement.
(b) The terms defined in the singular shall have a comparable meaning when used
in the plural, and vice versa. Terms referring to a masculine gender shall be
deemed to refer to the feminine or neuter genders, as applicable.
(c) References to an “Exhibit” or to a “Schedule” are, unless otherwise
specified, to one of the Exhibits or Schedules attached to or referenced in this
Agreement, and references to an “Article” or a “Section” are, unless otherwise
specified, to one of the Articles or Sections of this Agreement.

 

5



--------------------------------------------------------------------------------



 



(d) The term “person” includes any individual, partnership, joint venture,
corporation, limited liability company, trust, entity, unincorporated
organization or government or any department or agency thereof.
(e) The term “dollars” or “$” shall refer to the currency of the United States
of America.
(f) All references to time shall refer to Atlanta, Georgia time.
ARTICLE II
PURCHASE AND SALE OF CONVERTIBLE NOTES
Section 2.1 Purchase and Sale of Notes. Subject to the terms and conditions of
this Agreement, the Investors agrees to purchase at the Closing, and the Company
agrees to sell and issue to the Investors at the Closing, the Notes, in
substantially the form attached hereto as Exhibit A, in the aggregate original
principal amount of $20,000,000 (the “Notes”), at a purchase price equal to 100%
of the principal amount thereof (the “Purchase Price”).
Section 2.2 Note Conversion.
(a) Optional Conversion. Each Investor may, at its option, purchase shares of
the Company’s Common Stock by converting amounts outstanding under the Notes or,
if applicable, the Additional Note and the Subsequent Note, at the applicable
Conversion Price as provided therein (in each case, a “Note Conversion
Closing”). At each Note Conversion Closing, the Company shall issue certificates
representing any shares purchased under this Section 2.2 in a form acceptable to
the Investors and the Investors’ counsel, and each Investor shall pay the
Conversion Price of $48.00 per share (subject to adjustment as provided therein)
for such shares by surrendering the applicable Note(s) to the Company.
(b) Company Option. The Company at its option may decide to pay the Investors
cash in lieu of a share conversion. The Company at its sole discretion, would
have the option to pay the Investors the closing price of the shares on the day
when each Investor notified the Company in writing via email or fax, about its
intent to convert the note. In the event that the Company elects to pay an
Investor cash in lieu of share conversion, the Company shall be required to
notify such Investor on the same day as such Investor notifies the Company of
its intent to convert the Note. Failure by the Company to timely notify such
Investor of its intent to pay cash in lieu of a share conversion shall cause the
Company to lose its option to pay such Investor cash in lieu of shares and the
Company shall be required to settle the Note Conversion Closing in shares of the
Company. The Company would have two (2) business days to settle the cash payment
to such Investor, unless it decides not pay cash and instead settle in shares
priced at $48.00 per share.

 

6



--------------------------------------------------------------------------------



 



Section 2.3 Use of Proceeds. The Company shall use the cash proceeds of the sale
of the Notes (a) for the Company’s strategic acquisition and working capital
needs and (b) to pay any bank debts that the Company might have at this time.
ARTICLE III
THE CLOSING
Section 3.1 Closing. The closing of the purchase and sale of the Notes (the
“Closing”) shall take place at the offices of the Company, at 10:00 a.m., on
August 26, 2009 (the “Closing Date”). At the Closing, the Company shall deliver
to each Investor the Note that such Investor is purchasing against delivery to
the Company by such Investor of a check or wire transfer in the amount of
$19,500,000.00 payable to the Company’s order (or by wire of funds in such
amount to the Company’s designated bank account). On or before September 7,
2009, the Investors shall deliver to the Company of a check or wire transfer in
the amount of $500,000 payable to the Company’s order (or by wire of funds in
such amount to the Company’s designated bank account).
Section 3.2 Closing Deliveries.
(a) Company Deliveries. On the Closing Date, the Company shall deliver or cause
to be delivered to the Investors the following:
(i) this Agreement duly executed by the Company; and
(ii) a Note registered in the name of the Investors in the aggregate original
principal amount of $20,000,000.
(b) Investor Closing Deliveries. On the Closing Date, the Investors shall
deliver or cause to be delivered to the Company the following:
(i) this Agreement duly executed by the Investors; and
(ii) the payment of the 19,500,000, in the manner specified in Section 3.1
above.
Section 3.3 Post-Closing Deliveries.
(a) Investor Deliveries. On or before September 7, 2009, the Investors shall
deliver or cause to be delivered to the Company the following:
(i) the payment of $500,000, in the manner specified in Section 3.1 above.

 

7



--------------------------------------------------------------------------------



 



ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
Attached hereto as Schedule A is the Schedule of Exceptions containing sections
numbered to correspond to the sections of this Article 4 (the “Schedule of
Exceptions”). Except as specifically set forth in the corresponding section of
such Schedule of Exceptions (or in any other section of the Schedule of
Exceptions so long as the applicability of such disclosure to the particular
representation and warranty which such disclosure is intended to modify is
reasonably apparent), the Company and its Affiliates hereby represents and
warrants to each Investor as follows as of the date hereof and as of the Closing
Date:
Section 4.1 Subsidiaries. All of the direct and indirect subsidiaries (the
“Subsidiaries”) of the Company are set forth on Schedule 4.1. The Company owns,
directly or indirectly, all of the capital stock or other equity interests of
each Subsidiary free and clear of any Liens, and all of the issued and
outstanding shares of capital stock of each Subsidiary are validly issued and
are fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities.
Section 4.2 Organization and Qualification. The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted. Neither the Company nor any Subsidiary is in violation
or default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in a Material Adverse Effect, and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
Section 4.3 Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder. The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of the Company and no further action is required by
the Company, its board of directors or its shareholders in connection therewith
other than in connection with the Required Approvals. Each Transaction Document
has been (or upon delivery will have been) duly executed by the Company and,
when delivered in accordance with the terms hereof and thereof, will constitute
the valid and binding obligation of the Company enforceable against the Company
in accordance with its terms except (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

8



--------------------------------------------------------------------------------



 



Section 4.4 No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company, the issuance and sale of the Purchased
Securities and the consummation by the Company of the other transactions
contemplated hereby and thereby do not and will not (i) conflict with or violate
any provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any Lien upon any of the properties or assets of the Company or any Subsidiary,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company or Subsidiary
debt or otherwise) or other understanding to which the Company or any Subsidiary
is a party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) subject to the Required Approvals, conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company or any Subsidiary is subject (including federal and state securities
laws and regulations), or by which any property or asset of the Company or a
Subsidiary is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not have or reasonably be expected to result in a Material
Adverse Effect.
Section 4.5 Issuance of the Securities. The Purchased Securities are duly
authorized and, when issued and paid for in accordance with the applicable
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens imposed by the Company other than
restrictions on transfer provided for in the Transaction Documents. The
Conversion Shares, when issued in accordance with the terms of the Transaction
Documents, will be validly issued, fully paid and nonassessable, free and clear
of all Liens imposed by the Company other than restrictions on transfer provided
for in the Transaction Documents. The Company has reserved from its duly
authorized capital stock the maximum number of shares of Common Stock issuable
pursuant to this Agreement and the other Transaction Documents.
Section 4.6 Capitalization. The capitalization of the Company includes the
number of shares of Common Stock owned of record, and, to the knowledge of the
Company, beneficially, by Affiliates of the Company as of the date hereof. The
Company has not issued any capital stock since its most recently filed periodic
report under the Exchange Act, other than the exercise of employee stock options
under the Company’s stock option plans, the issuance of shares of Common Stock
to employees pursuant to the Company’s employee stock purchase plans and
pursuant to the conversion or exercise of Common Stock Equivalents outstanding
as of the date of the most recently filed periodic report under the Exchange
Act. No Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. Except as set forth on the Schedule
of Exceptions or as a result of the purchase and sale of the Purchased
Securities, there are no outstanding options, warrants, scrip rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exercisable or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents. The
issuance and sale of the Purchased Securities will not obligate the Company to
issue shares of Common Stock or other securities to any Person (other than the
Investors) and will not result in a right of any holder of Company securities to
adjust the exercise, conversion, exchange or reset price under any of such
securities. All of the outstanding shares of capital stock of the Company are
validly issued, fully paid and nonassessable, have been issued in compliance
with all federal and state securities laws, and none of such outstanding shares
was issued in violation of any preemptive rights or similar rights to subscribe
for or purchase securities. No further approval or authorization of any
shareholder, the Board of Directors of the Company or others is required for the
issuance and sale of the Purchased Securities. There are no stockholder
agreements, voting agreements or other similar agreements with respect to the
Company’s capital stock to which the Company is a party (other than those
contemplated in connection with the Transaction Documents) or, to the knowledge
of the Company, between or among any of the Company’s shareholders.

 

9



--------------------------------------------------------------------------------



 



Section 4.7 SEC Reports; Financial Statements. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company under the Securities Act and the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, for the two years preceding the date hereof
(or such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the SEC with respect thereto as in effect at the time
of filing. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.
Section 4.8 Material Changes; Undisclosed Events, Liabilities or Developments.
Since the date of the latest audited financial statements included within the
SEC Reports, except as specifically disclosed in a subsequent SEC Report filed
prior to the date hereof, (i) there has been no event, occurrence or development
that has had or that could reasonably be expected to result in a Material
Adverse Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or disclosed in filings made with the SEC, (iii) the Company has not
altered its method of accounting, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its shareholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) the Company has not issued any equity securities to
any officer, director or Affiliate, except pursuant to existing Company stock
option plans. The Company does not have pending issues before the SEC, except
with respect to a change of control provision contained in a prior convertible
note with Whitebox VSC, which provision was later modified by the Company and
Whitebox VSC. Except for the issuance of the Purchased Securities contemplated
by this Agreement or as set forth on Schedule 4.9, no event, liability or
development has occurred or exists with respect to the Company or its
Subsidiaries or their respective business, properties, operations or financial
condition, that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made or deemed
made that has not been publicly disclosed at least 1 Trading Day prior to the
date that this representation is made.

 

10



--------------------------------------------------------------------------------



 



Section 4.9 Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Purchased Securities or (ii) could, if there were an unfavorable decision,
have or reasonably be expected to result in a Material Adverse Effect. Neither
the Company nor any Subsidiary, nor any director or officer thereof, is or has
been the subject of any Action which has resulted in a final judgment involving
a claim of violation of or liability under federal or state securities laws or a
claim of breach of fiduciary duty. There has not been, and to the knowledge of
the Company, there is not pending or contemplated, any investigation by the SEC
involving the Company or any current or former director or officer of the
Company. The SEC has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act.
Section 4.10 Labor Relations. No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company which could reasonably be expected to result in a Material Adverse
Effect. None of the Company’s or its Subsidiaries’ employees is a member of a
union that relates to such employee’s relationship with the Company or such
Subsidiary, and neither the Company nor any of its Subsidiaries is a party to a
collective bargaining agreement. No executive officer, to the knowledge of the
Company, is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
any restrictive covenant in favor of any third party, and the continued
employment of each such executive officer does not subject the Company or any of
its Subsidiaries to any liability with respect to any of the foregoing matters.
The Company and its Subsidiaries are in compliance with all U.S. federal, state,
local and foreign laws and regulations relating to employment and employment
practices, terms and conditions of employment and wages and hours, except where
the failure to be in compliance could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
Section 4.11 Compliance. Neither the Company nor any Subsidiary (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any order of any court, arbitrator or governmental body, or
(iii) is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws applicable to its business and all such laws that affect the
environment, except in each case as could not have or reasonably be expected to
result in a Material Adverse Effect.

 

11



--------------------------------------------------------------------------------



 



Section 4.12 Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.
Section 4.13 Title to Assets. The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except for Liens that do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by the Company and the Subsidiaries and Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties. Any real property and facilities held under lease by the
Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases with which the Company and the Subsidiaries are in compliance
in all material respects.
Section 4.14 Patents and Trademarks. The Company and the Subsidiaries have, or
have rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights necessary or
material for use in connection with their respective businesses as described in
the SEC Reports and which the failure to so have could have a Material Adverse
Effect (collectively, the “Intellectual Property Rights”). Neither the Company
nor any Subsidiary has received a notice (written or otherwise) that any of the
Intellectual Property Rights used by the Company or any Subsidiary violates or
infringes upon the rights of any Person. To the knowledge of the Company, all
such Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights. The
Company and its Subsidiaries have taken reasonable security measures to protect
the secrecy, confidentiality and value of all of their intellectual properties,
except where failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
Section 4.15 Insurance. The Company and the Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage at least equal to the aggregate Subscription Amount.
Neither the Company nor any Subsidiary has any reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business without a significant increase in cost.

 

12



--------------------------------------------------------------------------------



 



Section 4.16 Transactions With Affiliates and Employees. Except as set forth in
the SEC Reports, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company is presently a
party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $100,000 other than for (i) payment of salary
or consulting fees for services rendered, (ii) reimbursement for expenses
incurred on behalf of the Company and (iii) other employee benefits, including
stock option agreements under any stock option plan of the Company.
Section 4.17 Sarbanes-Oxley; Internal Accounting Controls. The Company is in
material compliance with all provisions of the Sarbanes-Oxley Act of 2002 which
are applicable to it as of the Closing Date. The Company and the Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and
(iv) the recorded accountability for assets is compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that information
required to be disclosed by the Company in the reports it files or submits under
the Exchange Act is recorded, processed, summarized and reported, within the
time periods specified in the SEC’s rules and forms. The Company’s certifying
officers have evaluated the effectiveness of the Company’s disclosure controls
and procedures as of the end of the period covered by the Company’s most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no changes in the Company’s internal control over financial reporting (as
such term is defined in the Exchange Act) that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.
Section 4.18 Certain Fees. No brokerage or finder’s fees or commissions are or
will be payable by the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by the Transaction Documents. The Investors shall
have no obligation with respect to any fees or with respect to any claims made
by or on behalf of other Persons for fees of a type contemplated in this Section
that may be due in connection with the transactions contemplated by the
Transaction Documents.
Section 4.19 Private Placement. Assuming the accuracy of the Investors’
representations and warranties set forth in Article 5, no registration under the
Securities Act is required for the offer and sale of the Purchased Securities by
the Company to the Investors as contemplated hereby. The issuance and sale of
the Purchased Securities hereunder does not contravene the rules and regulations
of the Trading Market.

 

13



--------------------------------------------------------------------------------



 



Section 4.20 Investment Company. The Company is not, and is not an Affiliate of,
and immediately after receipt of payment for the Securities, will not be or be
an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act of 1940,
as amended.
Section 4.21 Registration Rights. Other than pursuant to this Agreement, no
Person has any right to cause the Company to effect the registration under the
Securities Act of any securities of the Company, other than registration
statements which have already been filed and declared effective or that have
been filed and await declaration of effectiveness by the SEC.
Section 4.22 Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to, or which to its knowledge is likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act, nor has the Company received any notification that the SEC is
contemplating terminating such registration. The Company has not, in the
12 months preceding the date hereof, received any notice from any Trading Market
on which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.
Section 4.23 No Integrated Offering. Assuming the accuracy of the Investors’
representations and warranties set forth in Article 5, neither the Company, nor
any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Purchased Securities to be integrated with prior offerings by
the Company for purposes of (i) the Securities Act which would require the
registration of any such securities under the Securities Act, or (ii) any
applicable shareholder approval provisions of any Trading Market on which any of
the securities of the Company are listed or designated.
Section 4.24 Solvency. Based on the consolidated financial condition of the
Company as of the Closing Date, after giving effect to the receipt by the
Company of the proceeds from the sale of the Purchased Securities hereunder,
(i) the fair saleable value of the Company’s assets exceeds the amount that will
be required to be paid on or in respect of the Company’s existing debts and
other liabilities (including known contingent liabilities) as they mature;
(ii) the Company’s assets do not constitute unreasonably small capital to carry
on its business as now conducted and as proposed to be conducted including its
capital needs taking into account the particular capital requirements of the
business conducted by the Company, and projected capital requirements and
capital availability thereof; and (iii) the current cash flow of the Company,
together with the proceeds the Company would receive, were it to liquidate all
of its assets, after taking into account all anticipated uses of the cash, would
be sufficient to pay all amounts on or in respect of its liabilities when such
amounts are required to be paid. The Company does not intend to incur debts
beyond its ability to pay such debts as they mature (taking into account the
timing and amounts of cash to be payable on or in respect of its debt). The
Company has no knowledge of any facts or circumstances which lead it to believe
that it will file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction within one year from the Closing Date.
All material secured and unsecured indebtedness of the Company is set forth in
the Company’s SEC Reports.

 

14



--------------------------------------------------------------------------------



 



Section 4.25 Tax Status. Except for matters that would not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary has filed all necessary federal, state
and foreign income and franchise tax returns and has paid or accrued all taxes
shown as due thereon, and the Company has no knowledge of a tax deficiency which
has been asserted or threatened against the Company or any Subsidiary.
Section 4.26 No General Solicitation. Neither the Company nor any person acting
on behalf of the Company has offered or sold any of the Purchased Securities by
any form of general solicitation or general advertising. The Company has offered
the Securities for sale only to the Investors and, to the extent applicable,
other “accredited investors” within the meaning of Rule 501 under the Securities
Act.
Section 4.27 Foreign Corrupt Practices. Neither the Company, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.
Section 4.28 No Disagreements with Accountants and Lawyers. There are no
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company which could affect the Company’s ability to
perform any of its obligations under any of the Transaction Documents, and the
Company is current with respect to any fees owed to its accountants and lawyers.
Section 4.29 Acknowledgment Regarding Investor’s Purchase of Securities. The
Company acknowledges and agrees that each Investor is acting solely in the
capacity of an arm’s-length purchaser with respect to the Transaction Documents
and the transactions contemplated thereby. The Company further acknowledges that
neither Investor is acting as a financial advisor or fiduciary of the Company
(or in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by each Investor or any
of its representatives or agents in connection with the Transaction Documents
and the transactions contemplated thereby is merely incidental to such
Investor’s purchase of the Purchased Securities. The Company further represents
to each of the Investors that the Company’s decision to enter into this
Agreement and the other Transaction Documents has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.

 

15



--------------------------------------------------------------------------------



 



Section 4.30 Regulation M Compliance. The Company has not, and to its knowledge
no one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Purchased Securities, (ii) sold, bid for, purchased, or, paid any compensation
for soliciting purchases of, any of the Purchased Securities, or (iii) paid or
agreed to pay to any Person any compensation for soliciting another to purchase
any other securities of the Company, other than, in the case of clauses (ii) and
(iii), compensation paid to the Company’s placement agent in connection with the
placement of the Purchased Securities.
Section 4.31 Employee Benefit Plans.
(a) Except as set forth in the Schedule of Exceptions, (i) the Company does not
maintain or contribute to or have any obligation to contribute to, or have any
direct or indirect liability, whether contingent or otherwise, with respect to
any plan, program, agreement, arrangement or commitment which is an employment,
consulting or deferred compensation agreement, or an executive compensation,
incentive bonus or other bonus, employee pension, profit-sharing, savings,
retirement, stock option, stock purchase, severance pay, life, health,
disability or accident insurance plan, or vacation, or other employee benefit
plan, program, arrangement, agreement or commitment, whether or not subject to
ERISA (as defined below) (including any funding mechanism now in effect or
required in the future as a result of the transaction contemplated by this
Agreement or otherwise), whether oral or written (individually a “Plan,” and
collectively, the “Plans”); and (ii) neither the Company nor any person who
would be considered a single employer with the Company pursuant to
Section 414(b), (c), (m) or (o) of the Code (as defined below) maintains or
contributes to, or has had during the preceding six years maintained or
contributed to, or has had during such period the obligation to maintain or
contribute, or may have any liability with respect to, any Plan subject to Title
IV of ERISA or Section 412 of the Code or any “multiple employer plan” within
the meaning of the Code or ERISA. No Plan is (i) a nonqualified deferred
compensation retirement plan, contract or arrangement; (ii) a qualified defined
contribution plan (as defined in Section 3(34) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), or Section 414(i) of the Internal
Revenue Code of 1986, as amended (the “Code”)); (iii) a qualified defined
benefit plan (as defined in Section 3(35) of ERISA or Section 414(j) of the
Code); or (iv) an employee welfare benefit plan (as defined in Section 3(1) of
ERISA).
(b) To the extent required (either as a matter of law or to obtain the intended
tax treatment and tax benefits), all employee benefit plans (as defined in
Section 3(3) of ERISA), which the Company maintains or to which it contributes,
comply in all material respects with the requirements of ERISA and the Code.
With respect to the Plans, (i) all required contributions which are due have
been made and a proper accrual has been made for all contributions due in the
current fiscal year; (ii) there have been no prohibited transactions (as defined
in Section 406 of ERISA or Section 4975 of the Code) and (iii) no event has
occurred in connection with which the Company or any Plan could be subject to
any material liability under ERISA, the Code or otherwise.

 

16



--------------------------------------------------------------------------------



 



(c) The Company does not contribute (and has not ever contributed or had any
obligation to contribute) to any multi-employer plan, as defined in
Section 3(37) of ERISA. The Company has no actual or potential liabilities under
Section 4201 of ERISA for any complete or partial withdrawal from a
multi-employer plan. The Company has no actual or potential liability for death
or medical benefits after separation from employment, other than (i) death
benefits under the employee benefit plans or programs (whether or not subject to
ERISA) set forth in the Schedule of Exceptions and (ii) health care continuation
benefits described in Section 4980B of the Code.
(d) To the Company’s knowledge, neither the Company nor any of its directors,
officers, employees or other “fiduciaries,” as such term is defined in
Section 3(21) of ERISA, has committed any breach of fiduciary responsibility
imposed by ERISA or any other applicable law with respect to the Plans which
would subject the Company or any of its directors, officers or employees to any
liability under ERISA or any applicable law.
(e) The Company has not incurred any liability for any tax or civil penalty or
any disqualification of any employee benefit plan (as defined in Section 3(3) of
ERISA) imposed by Sections 4980B and 4975 of the Code and Part 6 of Title I and
Section 502(i) of ERISA.
Section 4.32 Outstanding Borrowing. The Company’s SEC Reports set forth all
material indebtedness of the Company as of the date hereof, the liens that
relate to such indebtedness and that encumber the Company’s assets and the name
of each lender thereof. No holder of indebtedness of the Company is entitled to
any voting rights in any matters voted upon by the holders of the Common Stock.
Section 4.34. Disclosure. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company confirms that neither it nor any other Person acting on its behalf has
provided the Investors or its agents or counsel with any information that it
believes constitutes or might constitute material, non-public information. All
disclosure furnished by or on behalf of the Company to the Investors regarding
the Company, its business and the transactions contemplated hereby, including
the SEC Reports and the Disclosure Schedules to this Agreement, is true and
correct and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading. The
press releases and the SEC Reports filed or disseminated by the Company during
the twelve months preceding the date of this Agreement taken as a whole do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made and when made,
not misleading. The Company acknowledges and agrees that the Investors are not
making and has not made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Article 5 below.

 

17



--------------------------------------------------------------------------------



 



ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE INVESTORS
The Investors represent and warrant to the Company for itself as follows:
Section 5.1 Authorization. Each Investor has full power and authority to enter
into and perform under this Agreement in accordance with its terms. This
Agreement has been duly authorized by all necessary action on the part of each
Investor, has been duly executed and delivered by each Investor, and is the
valid and binding agreement of each Investor and is enforceable against each
Investor in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency, moratorium, reorganization or other similar laws
affecting the enforcement of creditors’ rights generally and to judicial
limitations on the remedy of specific enforcement and other equitable remedies.
Section 5.2 Purchase Entirely for Own Account. This Agreement is made with the
Investors in reliance upon the Investors’ representations to the Company, which
by the Investors’ execution of this Agreement the Investors hereby confirm, that
the Purchased Securities will be acquired for investment for the Investors’ own
account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and that neither Investor has any present
intention of selling, granting any participation in, or otherwise distributing
the same. By executing this Agreement, each Investor further represents that
such Investor does not have any contract, undertaking, agreement or arrangement
with any third-party to sell, transfer or grant participations to such
third-party or to any third-person, with respect to any of the Purchased
Securities.
Section 5.3 Reliance Upon Investors’ Representations; Restrictions on Resale.
The Investors understand that none of the Notes or Conversion Shares have been
registered under the Securities Act or any state securities laws by reason of
their contemplated issuance in transactions exempt from the registration
requirements of the Securities Act pursuant to Section 4(2) thereof or Rule 505
or 506 promulgated under the Securities Act and applicable state securities
laws, and that the reliance of the Company and others upon these exemptions is
predicated in part upon this representation by the Investors. The Investors
further understand that the Notes and the Conversion Shares may not be
transferred or resold without (i) registration under the Securities Act and any
applicable state securities laws, or (ii) an exemption from the requirements of
the Securities Act and applicable state securities laws. The Investors also
understand that any Conversion Shares will be issued without prior registration
thereof under the Securities Act or applicable state securities laws in reliance
upon Section 4(2) of the Securities Act and transactional exemptions from
registration under applicable state securities laws based upon appropriate
representations of the Investors. As such, the Conversion Shares will be subject
to transfer restrictions similar to restrictions applicable to the Convertible
Notes. The Investors understand (i) that an exemption from such registration is
not presently available pursuant to Rule 144 promulgated under the Securities
Act by the SEC and (ii) that in any event any Investor may not sell any
securities acquired hereunder pursuant to Rule 144 prior to the expiration of a
one-year period (or such shorter period as the SEC may hereafter adopt) after
such Investor has acquired such securities. The Investors understand that any
sales pursuant to Rule 144 can be made only in full compliance with the
provisions of Rule 144.

 

18



--------------------------------------------------------------------------------



 



Section 5.4 Receipt of Information. The Investors represent that the Company has
provided the Investors at a reasonable time prior to the execution of this
Agreement sufficient opportunity to ask questions and receive answers from the
Company’s management concerning the Company’s business, management and financial
affairs and the terms and conditions of the offering of the Purchased Securities
and the Conversion Shares and to obtain any additional information (which the
Company possesses or can acquire without unreasonable effort or expense) as may
be necessary to verify the accuracy of information furnished to the Investors.
Each Investor has reviewed the representations concerning the Company contained
in this Agreement. The foregoing, however, does not limit or modify the
representations and warranties of the Company in this Agreement or the right of
the Investors to rely thereon.
Section 5.5 Investment Experience. Each Investor represents that it is
experienced in evaluating and investing in securities of companies in the
development stage and acknowledges that it is able to fend for itself, can bear
the economic risk of its investment, and has such knowledge and experience in
financial or business matters that it is capable of evaluating the merits and
risks of the investment in the Notes and the Conversion Shares. If other than an
individual, such Investor also represents it has not been organized for the
purpose of acquiring the Notes and Conversion Shares.
Section 5.6 Accredited Investor. Each Investor is an “accredited investor”
within the meaning of SEC Rule 501 of Regulation D promulgated under the Act, as
presently in effect.
Section 5.7 Legends. To the extent applicable, each certificate or other
document evidencing any of the Purchased Securities shall be endorsed with the
legends set forth below, and each of the Investors covenants that, except to the
extent such restrictions are waived by the Company, each Investor shall not
transfer the shares represented by any such certificate without complying with
the restrictions on transfer described in the legends endorsed on such
certificate:
“THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED,
PLEDGED, OR HYPOTHECATED ABSENT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT
OR COMPLIANCE WITH RULE 144 PROMULGATED UNDER SUCH ACT, OR UNLESS THE COMPANY
HAS RECEIVED AN OPINION OF COUNSEL, SATISFACTORY TO THE COMPANY AND ITS COUNSEL,
THAT SUCH REGISTRATION IS NOT REQUIRED.”
The Company shall make a notation regarding the restrictions on transfer of the
Conversion Shares or other Purchased Securities in its books and the Conversion
Shares and other Purchased Securities shall be transferred on the books of the
Company only if transferred or sold pursuant to an effective registration
statement under the Securities Act covering the securities to be transferred or
an opinion of counsel reasonably satisfactory to the Company that such
registration is not required; provided, however, that (i) the Company will not
require opinions of counsel for transactions made pursuant to Rule 144 except in
unusual circumstances and (ii) the Company will not require opinions of counsel
for transfers to affiliated entities managed by the same manager or managing
partner or management company, or managed by an entity controlling, controlled
by or under common control with such manager, managing partner or management
company so long as the transferor certifies in writing to the Company that the
transferor is not receiving any consideration in connection with the transfer
and so long as the transferee will be subject to the terms of these restrictions
to the same extent as if such transferee were an original Investor hereunder.

 

19



--------------------------------------------------------------------------------



 



ARTICLE VI
COVENANTS
The Company covenants that for so long as any Notes remain outstanding:
Section 6.1 Financial Statements, Reports, Etc. The Company shall furnish to the
Investors:
(a) within ninety (90) days (or such shorter period of time as shall be required
by the SEC in connection with the filing of the Company’s quarterly reports with
the SEC under the Exchange Act) after the end of each fiscal year of the Company
ending on or after December 31, 2008, a balance sheet of the Company as of the
end of such fiscal year and the related statements of income, stockholders’
equity and cash flows for the fiscal year then ended, prepared in accordance
with GAAP and certified by a firm of independent public accountants;
(b) within forty-five (45) days (or such shorter period of time as shall be
required by the SEC in connection with the filing of the Company’s annual
reports with the SEC under the Exchange Act) after the end of each fiscal
quarter in each fiscal year (other than the last fiscal quarter in each fiscal
year) an unaudited balance sheet of the Company and the related unaudited
statements of income, stockholders’ equity and cash flows, and certified by the
Chief Financial Officer of the Company, such balance sheet to be as of the end
of such fiscal quarter and such statements of income, stockholders’ equity and
cash flows to be for such fiscal quarter and for the period from the beginning
of the fiscal year to the end of such fiscal quarter, in each case with
comparative statements for the corresponding period in the prior fiscal year;
(c) promptly after receipt by the Company of notice thereof, notice of all
actions, suits, claims, proceedings, investigations and inquiries that could
have a Material Adverse Effect; and
(d) promptly, from time to time, such other information regarding the business,
financial condition, operations, property or affairs of the Company and its
subsidiaries as the Investors may reasonably request.
Section 6.2 Inspection, Consultation and Advice. The Company shall permit the
Investors and such persons as the Investors may designate, at the Investors’
expense, upon reasonable notice and at such times as the Investors may
reasonably request to visit and inspect any of the properties of the Company,
examine its books and records (including without limitation product complaint
histories and related information) and take copies and extracts therefrom,
discuss the affairs (including, without limitation, operations and relations
with suppliers), finances and accounts of the Company with its officers,
employees and public accountants (and the Company hereby authorizes said
accountants to discuss with the Investors and any such designees such affairs,
finances and accounts), and consult with the management of the Company as to
such affairs, finances and accounts of the Company and its subsidiaries, all at
reasonable times and upon reasonable notice.

 

20



--------------------------------------------------------------------------------



 



Section 6.3 Conditions to Closing. The Company shall use best efforts to cause
the conditions set forth in Article 8 to be satisfied with respect to the
Closing as soon as practicable.
Section 6.4 Reserve of Shares. The Company shall at all times reserve and keep
available such number of its duly authorized but unissued shares of Common Stock
as is necessary to comply with the terms of this Agreement and the Convertible
Notes and Conversion Shares. The Company shall at all times reserve and keep
available out of its duly authorized but unissued shares of Common Stock such
number of its duly authorized shares of Common Stock as is necessary to comply
with the terms of this Agreement, its certificate of incorporation and the
Conversion Shares. If at any time the number of shares of authorized but
unissued Common Stock are not sufficient to comply with the terms of this
Agreement, the Convertible Notes, and the Conversion Shares, the Company will
promptly take such corporate action as may be necessary to increase its
authorized but unissued shares of Common Stock to such number of shares of
Common Stock as are sufficient for such purpose. The Company will obtain any
authorization, consent, approval or other action by or make any filing with any
court or administrative body that may be required under applicable securities
laws in connection with the issuance of any shares issued by it in order to
comply with the terms of this Agreement, the Convertible Notes, and the
Conversion Shares.
Section 6.5 Compliance with Law. The Company will conduct its business in
compliance with all applicable laws, rules and regulations of the jurisdictions
in which it is conducting business, including, without limitation, all
applicable local, state and federal environmental laws and regulations, the
failure to comply with which would have a Material Adverse Effect.
Section 6.6 Use of Proceeds. The Company shall use the cash proceeds of the
Purchased Securities to fund acquisitions or for the Company’s working capital
needs or for the satisfaction of any portion of the Company’s debt or to redeem
any Common Stock or Common Stock Equivalents.
Section 6.7 Dividends. Neither the Company nor any of its Subsidiaries shall pay
dividends to its respective stockholders unless such dividend on the next
Interest Payment Date under the Notes on an as-if converted basis.

 

21



--------------------------------------------------------------------------------



 



Section 6.8 Transfer Restrictions.
(a) In case, the Company decides to settle the conversion of the note in the
form of shares, then only the following clause applies. The Conversion Shares
may only be disposed of in compliance with state and federal securities laws. In
connection with any transfer of Conversion Shares other than pursuant to an
effective registration statement or Rule 144, to the Company or to an Affiliate
of either Investor or in connection with a pledge as contemplated in
Section 6.8(b), the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Conversion Shares under the
Securities Act. As a condition of transfer of Conversion Shares other than
pursuant to an effective registration statement or Rule 144, any such transferee
shall agree in writing to be bound by the terms of this Agreement and shall have
the rights of an Investor under this Agreement.
(b) The Investors agree to the imprinting, so long as is required by this
Section 6.8, of a legend on any of the Conversion Shares in the following form:
[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
[EXERCISABLE] [CONVERTIBLE]] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THIS SECURITY [AND THE SECURITIES ISSUABLE UPON
[EXERCISE] [CONVERSION] OF THIS SECURITY] MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.
(c) Certificates evidencing the Conversion Shares shall not contain any legend
(including the legend set forth in Section 6.8(b) hereof): (i) while a
registration statement (including the Registration Statement) covering the
resale of such security is effective under the Securities Act, or (ii) following
any sale of such Conversion Shares pursuant to Rule 144, or (iii) if such
Underlying Shares are eligible for sale under Rule 144(k), or (iv) if such
legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the SEC). The Company shall cause its counsel to issue a legal opinion to its
transfer agent promptly after the Effective Date if required by the transfer
agent to effect the removal of the legend hereunder. If all or any portion of a
Note is converted or exercised (as applicable) at a time when there is an
effective registration statement to cover the resale of the Conversion Shares,
or if such Conversion Shares may be sold under Rule 144(k) or if such legend is
not otherwise required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the SEC), then such Conversion Shares shall be issued free of all legends. The
Company agrees that following the Effective

 

22



--------------------------------------------------------------------------------



 



Date or at such time as such legend is no longer required under this
Section 6.8(c), it will, no later than seven Trading Days following the delivery
by the Investors to the Company or the Transfer Agent of a certificate
representing Conversion Shares, as applicable, issued with a restrictive legend
(such third Trading Day, the “Legend Removal Date”), deliver or cause to be
delivered to the Investors a certificate representing such shares that is free
from all restrictive and other legends. The Company may not make any notation on
its records or give instructions to the transfer agent that enlarge the
restrictions on transfer set forth in this Section 6.8. Certificates for
Conversion Shares subject to legend removal hereunder shall be transmitted by
the transfer agent to the Investors by crediting the account of the Investors’
prime broker with the Depository Trust Company System.
(d) The Investors agree that the removal of the restrictive legend from
certificates representing Conversion Shares as set forth in this Section 6.8 is
predicated upon the Company’s reliance that the Investors will sell any
Conversion Shares pursuant to either the registration requirements of the
Securities Act, including any applicable prospectus delivery requirements, or an
exemption therefrom, and that if Conversion Shares are sold pursuant to a
Registration Statement, they will be sold in compliance with the plan of
distribution set forth therein.
Section 6.9 Securities Law Disclosure; Publicity. The Company may, by 12:00 p.m.
(Atlanta City time) on the fourth Trading Day following the date hereof (or such
shorter time period as shall be required by Form 8-K or otherwise agreed to by
the parties), issue a Current Report on Form 8-K disclosing the material terms
of the transactions contemplated hereby and attaching the Transaction Documents
as exhibits thereto. The Company and the Investors shall consult with each other
in issuing any other press releases with respect to the transactions
contemplated hereby, and neither the Company nor the Investors shall issue any
such press release or otherwise make any such public statement without the prior
consent of the Company, with respect to any press release of the Investors, or
without the prior consent of the Investors, with respect to any press release of
the Company, which consent shall not unreasonably be withheld or delayed, except
if such disclosure is required by law, in which case the disclosing party shall
promptly provide the other party with prior notice of such public statement or
communication. Notwithstanding the foregoing, the Company shall not include the
name of the Investors in any filing with the SEC or any regulatory agency or
Trading Market, without the prior written consent of the Investors, except
(i) as required by federal securities law in connection with (A) any
registration statement contemplated by Section 6.8 hereof and (B) the filing of
final Transaction Documents (including signature pages thereto) with the SEC and
(ii) to the extent such disclosure is required by law or Trading Market
regulations, in which case the Company shall provide the Investors with prior
notice of such disclosure permitted under this clause (ii).
Section 6.10 Registration of Shares. The Company shall:
(a) file in a timely manner a Form D relating to the sale of the Shares under
this Agreement, pursuant to Regulation D under the Securities Act and to provide
a copy thereof, promptly upon request of the Investors;

 

23



--------------------------------------------------------------------------------



 



(b) as soon as practicable after the Closing Date, the Company will use its best
efforts to prepare and file with the SEC within ninety (90) days following the
Closing Date a Registration Statement on Form S-3 (or, if the Company is
ineligible to use Form S-3, then on such other form as is available for such
registration) registering under the Securities Act the sale of the Shares by the
Investors from time to time on the facilities of any national securities
exchange on which the Common Stock is traded or in privately negotiated
transactions (the “Registration Statement”);
(c) use its reasonable best efforts to cause the SEC to notify the Company of
the SEC’s willingness to declare the Registration Statement effective on or
before 180 days after the Closing Date;
(d) cause the Shares to be duly listed for trading on the Nasdaq Global Market
concurrently with the effectiveness of the Registration Statement;
(e) in the event that the SEC requires the Company to identify either Investor
as an “underwriter” in the Registration Statement, cooperate with such Investor
in allowing such Investor to conduct customary “underwriter’s due diligence”
with respect to the Company and satisfy its obligations in respect thereof. In
addition, at the Investors’ request, the Company will furnish to the Investors,
on the date of the effectiveness of the Registration Statement and thereafter no
more often than on a quarterly basis, (i) a letter, dated such date, from the
Company’s independent certified public accountants to underwriters in an
underwritten public offering, addressed to the Investors, and (ii) an opinion,
dated as of such date, of counsel representing the Company for purposes of such
Registration Statement, in form, scope and substance as is customarily given in
an underwritten public offering, including a standard “Rule 10b-5” opinion for
such offering, addressed to such Investor;
(f) notify the Investors promptly upon the Registration Statement, and any
post-effective amendment thereto, being declared effective by the SEC;
(g) prepare and file with the SEC such amendments and supplements to the
Registration Statement and the Prospectus contained in such Registration
Statement and take such other action, if any, as may be necessary to keep the
Registration Statement effective until the earlier of (i) the date on which the
Shares may be resold by the Investors without registration and without regard to
any volume limitations by reason of Rule 144(k) under the Securities Act or any
other rule of similar effect, (ii) all of the Shares have been sold pursuant to
the Registration Statement or Rule 144 under the Securities Act or any other
rule of similar effect, or (iii) the second anniversary of the Closing Date;
(h) promptly furnish to the Investors with respect to the Shares registered
under the Registration Statement such reasonable number of copies of the
Prospectus, including any supplements to or amendments of the Prospectus, in
order to facilitate the public sale or other disposition of all or any of the
Shares by the Investors;

 

24



--------------------------------------------------------------------------------



 



(i) during the period when copies of the Prospectus are required to be delivered
under the Securities Act or the Exchange Act, file all documents required to be
filed with the SEC pursuant to Section 13, 14 or 15 of the Exchange Act within
the time periods required by the Exchange Act and the rules and regulations
promulgated thereunder; and
(j) file documents required of the Company for customary Blue Sky clearance in
all states requiring Blue Sky clearance and provide evidence of such filings
promptly upon request of the Investors; provided, however, that the Company
shall not be required to qualify to do business or consent to service of process
in any jurisdiction in which it is not now so qualified or has not so consented.
Section 6.11 Reservation and Listing of Shares.
(a) The Company shall maintain a reserve from its duly authorized shares of
Common Stock for issuance pursuant to the Transaction Documents in such amount
as may be required to fulfill its obligations in full under the Transaction
Documents.
(b) The Company shall, if applicable: (i) in the time and manner required by the
principal Trading Market, prepare and file with such Trading Market an
additional shares listing application covering a number of shares of Common
Stock at least equal to the Required Minimum on the date of such application,
(ii) take all steps necessary to cause such shares of Common Stock to be
approved for listing on such Trading Market as soon as possible thereafter,
(iii) provide to the Investors evidence of such listing, and (iv) maintain the
listing of such Common Stock on any date at least equal to the Required Minimum
on such date on such Trading Market or another Trading Market; provided that
such listing shall include any additional shares that may be issuable under the
Note as a result of any adjustments to the Conversion Price that would affect
the number of Conversion Shares issuable to the Investors.
ARTICLE VII
CONDITIONS TO OBLIGATION OF THE COMPANY
The obligation of the Company to sell Purchased Securities to the Investors at
the Closing is subject to the satisfaction, on or before the Closing, of the
conditions set forth in this Article 7.
Section 7.1 Representations and Warranties. The representations and warranties
contained in Article 5 shall be true, complete and correct as of the date hereof
and, as of the Closing Date as though such representations and warranties had
been made on and as of such date.
Section 7.2 Performance. The Investors shall have performed and complied in all
material respects with all agreements contained herein, and in the agreements,
documents and instruments contemplated hereby which are required to be performed
or complied with by them prior to or at the date of the Closing.

 

25



--------------------------------------------------------------------------------



 



Section 7.3 Required Consents. The Company shall have obtained the written
consent or approval of each person whose consent or approval is required in
connection with this Agreement.
Section 7.4 Litigation. No suit, action or other proceeding shall be pending or,
to the knowledge of Company, threatened by any third party or by or before any
court or governmental agency in which it is sought to restrain or prohibit or to
obtain damages or other relief in connection with this Agreement or the
consummation of the transactions contemplated hereby, and no investigation that
might result in any such suit, action or other proceeding shall be pending or,
to the knowledge of the Company, threatened.
Section 7.5 Legislation. No statute, rule, regulation, order, or interpretation
shall have been enacted, entered or deemed applicable by any domestic or foreign
government or governmental or administrative agency or court which would make
the transactions contemplated by this Agreement illegal.
ARTICLE VIII
CONDITIONS TO THE OBLIGATIONS OF INVESTOR
The obligation of the Investors to purchase the Purchased Securities at the
Closing is subject to the satisfaction, on or before the Closing, of the
conditions set forth in this Article 7.
Section 8.1 Representations and Warranties. The representations and warranties
contained in Article 4 shall be true, complete and correct as of the date hereof
and, as of the Closing Date (as though such representations and warranties had
been made on and as of such date), and the Chief Executive Officer and Chief
Financial Officer of the Company shall have certified to such effect to the
Investors in writing.
Section 8.2 Performance. The Company shall have performed and complied in all
material respects with all agreements contained herein, and in the agreements,
documents and instruments contemplated hereby which are required to be performed
or complied with by it prior to or at the date of the Closing, and the Chief
Executive Officer and Chief Financial Officer of the Company shall have
certified to the Investors in writing to such effect and to the further effect
that all of the conditions set forth in this Article 8 have been satisfied.
Section 8.3 All Proceedings to be Satisfactory. All corporate and other
proceedings to be taken by the Company in connection with the transactions
contemplated hereby and all documents incident thereto shall be reasonably
satisfactory in form and substance to the Investors and their counsel, and the
Investors and their counsel shall have received all such counterpart originals
or certified or other copies of such documents as they reasonably may request.

 

26



--------------------------------------------------------------------------------



 



Section 8.4 Supporting Documents.
(a) The Investors and their counsel shall have received copies of the following
documents:
(i) a certificate of the Secretary of State of the state of incorporation of the
Company as to the corporate existence of the Company and listing all documents
of the Company on file with such Secretary of State;
(ii) a certificate of the Secretary of the Company dated the Closing Date and
certifying: (A) the Company’s and each Affiliate’s then-current Certificate of
Incorporation and Bylaws; (B) that attached thereto is a true and complete copy
of any applicable resolutions adopted by the Board of Directors of the Company
authorizing the execution, delivery and performance of this Agreement and the
Transaction Documents, and the issuance, sale and delivery of the Purchased
Securities and the Conversion Shares, and that all such resolutions are in full
force and effect and are all the resolutions adopted in connection with the
transactions contemplated by this Agreement and the Transaction Documents; and
(C) to the incumbency and specimen signature of each officer of the Company and
its Affiliates executing this Agreement, the Transaction Documents, and any
certificate or instrument furnished pursuant hereto, and a certification by
another officer of the Company as to the incumbency and signature of the officer
signing the certificate referred to in this subsection (ii); and
(iii) such additional supporting documents and other information with respect to
the operations and affairs of the Company as any Investor or the Investor’s
counsel reasonably may request.
Section 8.5 Required Consents. The Company shall have obtained the written
consent or approval, in form and substance reasonably satisfactory to the
Investors, of each person whose consent or approval is required in connection
with this Agreement.
Section 8.6 Litigation. No suit, action or other proceeding shall be pending or,
to the knowledge of the Company, threatened by any third party or by or before
any court or governmental agency in which it is sought to restrain or prohibit
or to obtain damages or other relief in connection with this Agreement or the
consummation of the transactions contemplated hereby, and no investigation that
might result in any such suit, action or other proceeding shall be pending or,
to the knowledge of Company, threatened.
Section 8.7 Legislation. No statute, rule, regulation, order, or interpretation
shall have been enacted, entered or deemed applicable by any domestic or foreign
government or governmental or administrative agency or court which would make
the transactions contemplated by this Agreement illegal.
Section 8.8 No Material Adverse Changes. Since the date of this Agreement, no
events shall have occurred or circumstances arisen which are reasonably
expected, individually or in the aggregate, to have or result in a Material
Adverse Effect upon the Company. The Company shall fully cooperate as reasonably
requested by the Investors to enable the Investors to determine that this
condition has been satisfied.

 

27



--------------------------------------------------------------------------------



 



Section 8.9 Liens. There shall exist as of the Closing no Liens, other than
Permitted Liens, on any assets or properties of the Company.
Section 8.10 Prior Preemptive Rights. All of the Company’s obligations regarding
preemptive or first refusal rights with respect to the issuance of its
securities shall have been terminated in their entirety or duly waived pursuant
to a written instrument in form and content satisfactory to the Investors and
the Investors’ counsel with respect to (a) the issuance of the Purchased
Securities and (b) the issuance of the Conversion Shares.
Section 8.11 No Default. Since the date hereof, no default (or event which, with
the passage of time and/or the giving of notice, would constitute a default) of
the Company shall have occurred under this Agreement or any of the Transaction
Documents.
ARTICLE IX
INDEMNIFICATION
Section 9.1 Indemnification of Investor. The Company shall indemnify, defend and
hold harmless the Investors and its respective subsidiaries, officers, directors
and owners from and against and in respect of any and all demands, claims,
actions or causes of action, assessments, losses, damages, liabilities, interest
and penalties, costs and expenses (including, without limitation, reasonable
legal fees and disbursements incurred in connection therewith and in seeking
indemnification therefor, and any amounts or expenses required to be paid or
incurred in connection with any action, suit, proceeding, claim, appeal, demand,
assessment or judgment) (“Indemnifiable Losses”), resulting from, arising out
of, or imposed upon or incurred by any person to be indemnified hereunder (i) by
reason of any breach of any representation, warranty, covenant or agreement of
the Company contained in this Agreement or any agreement, certificate
contemplated by this Agreement or any agreement, certificate, or document
executed and delivered by the Company pursuant hereto or in connection with any
of the transactions contemplated by this Agreement or (ii) any Indemnifiable
Losses arises under the Securities Act, the Exchange Act, or any other federal
or state statutory law or regulation, or at common law or otherwise (including
in settlement of any litigation, if such settlement is effected with the written
consent of the Company), insofar as such losses, claims, damages, liabilities or
expenses (or actions in respect thereof as contemplated below) arise out of or
are based upon any untrue statement or alleged untrue statement of any material
fact contained or incorporated by reference in the Registration Statement,
including financial statements and schedules, and all other documents filed as a
part thereof, including any information deemed to be a part thereof as of the
time of effectiveness pursuant to paragraph (b) of Rule 430A, or pursuant to
Rule 434, under the Securities Act, or in the prospectus related thereto, in the
form first filed with the SEC pursuant to Rule 424(b) under the Securities Act
or filed as part of the Registration Statement at the time of effectiveness if
no Rule 424(b) filing is required (the “Prospectus”) or any amendment or
supplement to the Registration Statement or Prospectus, or arise out of or are
based upon the omission or alleged omission to state in any of them a material
fact required to be stated therein or necessary to make the statements in any of
them, in light of the circumstances under which they were made, not misleading,
and will reimburse the Investors for reasonable legal and other expenses as such
expenses are incurred by the Investors or controlling person in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action; provided, however, that the

 

28



--------------------------------------------------------------------------------



 



Company will not be liable in any such case to the Investors to the extent that
any such loss, claim, damage, liability or expense arises out of or is based
upon (i) an untrue statement or alleged untrue statement or omission or alleged
omission made in the Registration Statement, the Prospectus or any amendment or
supplement thereto in reliance upon and in conformity with written information
furnished to the Company by or on behalf of the Investors expressly for use in
the Registration Statement, the Prospectus or any amendment or supplement
thereto, or (ii) the failure of the applicable Investor to comply with the
covenants and agreements contained in Section 5.2 of this Agreement regarding
the resale of the Shares, or (iii) the inaccuracy of any representations and
warranties made by the Investors in this Agreement or (iv) any untrue statement
or omission of a material fact required to make such statement not misleading in
any Prospectus that is corrected in any subsequent Prospectus or supplement
thereto that was delivered to the Investors a reasonable amount of time before
the pertinent sale or sales by the Investors or (v) a direct claim against the
Company by such Investor if such Investor is a person that is under common
control with any Investor (as opposed to a third-party claim against such
Investor).
Section 9.2 Indemnification of the Company. The Investors shall indemnify,
defend and hold harmless the Company and each of its subsidiaries, officers,
directors and stockholders from and against and in respect of any and all
Indemnifiable Losses resulting from, arising out of, or imposed upon or incurred
by any person to be indemnified hereunder by reason of (i) any breach of any
representation, warranty, covenant or agreement by the Investors contained in
this Agreement or any agreement, certificate or document executed and delivered
by the Investors pursuant hereto or in connection with any of the transactions
contemplated by this Agreement, (ii) any failure on the part of such Investor to
comply with the covenants and agreements contained in Section 5.2 of this
Agreement regarding the resale of the Shares or (iii) any untrue or alleged
untrue statement of any material fact contained in the Registration Statement,
the Prospectus, or any amendment or supplement thereto, or arise out of or are
based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in the Registration Statement, the Prospectus, or any amendment or supplement
thereto, in reliance upon and in conformity with written information furnished
to the Company by or on behalf of such Investor expressly for use therein and
such Investor will reimburse the Company, each of its directors, each of its
officers who signed the Registration Statement and each controlling person for
reasonable legal and other expenses as such expenses are incurred by the
Company, each of its directors, each of its officers who signed the Registration
Statement and each controlling person in connection with investigating,
defending, settling, compromising or paying any such loss, claim, damage,
liability, expense or action; provided, however, that the Investors shall not be
liable for any such untrue or alleged untrue statement or omission or alleged
omission of which the Investors has delivered to the Company in writing a
correction of such untrue statement or omission of a material fact a reasonable
amount of time before the occurrence of the transaction from or upon which such
loss, claim, damage, liability or expense arose or was based.

 

29



--------------------------------------------------------------------------------



 



Section 9.3 Third-Party Claims. If a claim by a third party is made against an
indemnified party and if the indemnified party intends to seek indemnity with
respect thereto under this Article 9, such indemnified party shall promptly
notify the indemnifying party of such claim; provided, however, that failure to
give timely notice shall not affect the rights of the indemnified party so long
as the failure to give timely notice does not adversely affect the indemnifying
party’s ability to defend such claim against a third party. The indemnified
party shall not settle such claim without the consent of the indemnifying party,
which consent shall not be unreasonably withheld or delayed. If the indemnifying
party acknowledges in writing its indemnity obligations for Indemnifiable Losses
resulting therefrom, the indemnifying party may participate at its own cost and
expense in the settlement or defense of any claim for which indemnification is
sought.
Section 9.4 Cooperation as to Indemnified Liability. Each party hereto shall
cooperate fully with the other parties with respect to access to books, records,
or other documentation within such party’s control, if deemed reasonably
necessary or appropriate by any party in the defense of any claim which may give
rise to indemnification hereunder.
ARTICLE X
TERMINATION AND DEFAULT
Section 10.1 Termination. The obligation of the parties hereto to consummate the
remaining transactions contemplated hereby may be terminated and abandoned at
any time at or before the Closing if any of the following events occurs:
(a) by and at the written option of the Investors or the Company if the Closing
shall not have occurred on or before August 31, 2009, provided that the
terminating party shall not have breached in any material respect its
obligations under this Agreement in any manner that shall have been the
proximate cause of or resulted in, the failure to complete the Closing by such
date; or
(b) by Investor if there shall have occurred any event that would constitute a
Material Adverse Effect for the Company; or
(c) by the mutual written consent of each of the parties; or
(d) by and at the option of the Investors or the Company if any governmental
authority shall have issued an order, decree, or ruling or taken any other
action restraining, enjoining or otherwise prohibiting in any material respects
the transactions contemplated hereby and such order, decree, ruling or other
action shall have become final and nonappealable.
Section 10.2 Effect. Upon termination of this Agreement, the Investors’ rights
and obligations to purchase any Convertible Notes or Conversion Shares pursuant
to Article 2 hereof shall terminate.
ARTICLE XI
OTHER PROVISIONS
Section 11.1 Further Assurances. At such time and from time to time on and after
the date hereof upon request by the Investors, the Company will execute,
acknowledge and deliver, or will cause to be done, executed, acknowledged and
delivered, all such further acts, certificates and assurances that may be
reasonably required for the better conveying, transferring, assigning,
delivering, assuring and confirming to the Investors, or to the Investors’
respective successors and assigns, all of the Conversion Shares or to otherwise
carry out the purposes of this Agreement and the agreements, documents and
instruments contemplated hereby.

 

30



--------------------------------------------------------------------------------



 



Section 11.2 Complete Agreement. The Schedules and Exhibits to this Agreement
shall be construed as an integral part of this Agreement to the same extent as
if they had been set forth verbatim herein. This Agreement and the Schedules and
Exhibits hereto constitute the entire agreement between the parties hereto with
respect to the subject matters hereof and thereof and supersede all prior
agreements whether written or oral relating hereto.
Section 11.3 Survival of Representations, Warranties and Agreements. The
representations, warranties, covenants and agreements contained herein shall
survive the Closing and remain in full force and effect; provided, however, that
the representations and warranties shall expire on the second anniversary of the
date of the Closing hereunder. No independent investigation of the Company by
the Investors, its counsel, or any of its agents or employees shall in any way
limit or restrict the scope of the representations and warranties made by the
Company in this Agreement.
Section 11.4 Consent, Waiver, Amendment, Etc. The failure of any party hereto to
enforce at any time any of the provisions of this Agreement shall not, absent an
express written waiver signed by the party making such waiver specifying the
provision being waived, be construed to be a waiver of any such provision, nor
in any way to affect the validity of this Agreement or any part thereof or the
right of the party thereafter to enforce each and every such provision. No
waiver of any breach of this Agreement shall be held to be a waiver of any other
or subsequent breach. Except as otherwise specifically provided herein, in each
case in which approval of the Investors is required by the terms of this
Agreement, such requirement shall be satisfied by a vote or the written consent
of the Investors. With the written consent of the Investors, the obligations of
the Company under this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), and with the
same approval the Company may amend or eliminate any of the provisions of this
Agreement; provided, however, that no such waiver or amendment shall, without
the written consent of the holders of all Purchased Securities at the time
outstanding, amend this Section 11.4. Written notice of any such waiver,
amendment, or consent shall be given to the record holders of the Purchased
Securities who have not previously consented thereto in writing. Neither this
Agreement nor any provision hereof may be changed, waived, discharged or
terminated orally, but only by a statement in writing signed by the party
against which enforcement of the change, waiver, discharge or termination is
sought, except to the extent provided in this Section 11.4.

 

31



--------------------------------------------------------------------------------



 



Section 11.5 Notices. All notices or other communications to a party required or
permitted hereunder shall be in writing and shall be delivered personally or by
facsimile (receipt confirmed electronically) to such party (or, in the case of
any entity, to an executive officer of such party) or shall be sent by a
reputable express delivery service or by certified mail, postage prepaid with
return receipt requested, addressed as follows:
if to the Investors to:
Whitebox VSC Ltd.
Suite 300
3033 Excelsior Boulevard
Minneapolis, MN 55416
Attn: Dale Willenbring
IAM Mini-Fund 14 Limited
Suite 300
3033 Excelsior Boulevard
Minneapolis, MN 55416
Attn: Dale Willenbring
with a copy to:
Theodore C. Cadwell, Jr., Esq.
Dorsey & Whitney LLP
50 S. 6th Street
Suite 1500
Minneapolis, MN 55402
if to the Company to:
Ebix, Inc.
5 Concourse Parkway
Suite 3200
Atlanta, GA 30328
Attn: Robin Raina
Any party may change the above-specified recipient and/or mailing address by
notice to all other parties given in the manner herein prescribed. All notices
shall be deemed given on the day when actually delivered as provided above (if
delivered personally or by facsimile) or on the day shown on the return receipt
(if delivered by mail or delivery service).
Section 11.6 Public Announcement. In the event any party proposes to issue any
press release or public announcement concerning any provisions of this Agreement
or the transactions contemplated hereby, such party shall so advise the other
parties hereto, and the parties shall thereafter use their reasonable best
efforts to cause a mutually agreeable release or announcement to be issued. No
party will publicly disclose or divulge any provisions of this Agreement or the
transactions contemplated hereby without the other parties’ written consent,
except as may be required by applicable law (including applicable rules and
regulations of the SEC) or stock exchange regulation, and except for
communications to employees.
Section 11.7 Expenses. Subject to the following sentence, the Company and the
Investors shall each pay their own expenses incident to this Agreement and the
preparation for, and consummation of, the transactions provided for herein.

 

32



--------------------------------------------------------------------------------



 



Section 11.8 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement and the other Transaction
Documents shall be governed by and construed and enforced in accordance with the
internal laws of the State of Delaware, without regard to the principles of
conflicts of law thereof. Each party agrees that all legal proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Agreement and any other Transaction Documents (whether
brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the State of Delaware. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the State of Delaware for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
improper or is an inconvenient venue for such proceeding. If either party shall
commence an action or proceeding to enforce any provisions of the Transaction
Documents, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its reasonable attorneys’ fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such action or proceeding.
Section 11.9 Titles and Headings; Construction. The titles and headings to the
Articles and Sections herein are inserted for the convenience of reference only
and are not intended to be a part of or to affect the meaning or interpretation
of this Agreement. This Agreement shall be construed without regard to any
presumption or other rule requiring construction hereof against the party
causing this Agreement to be drafted.
Section 11.10 Benefit. Nothing in this Agreement, expressed or implied, is
intended to confer on any person other than the parties hereto or their
respective successors or assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.
Section 11.11 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed as original and all of which
together shall constitute one instrument.
Section 11.12 Parties in Interest. All representations, covenants and agreements
contained in this Agreement by or on behalf of any of the parties hereto shall
bind and inure to the benefit of and be enforceable by the respective successors
and assigns of the parties hereto, whether so expressed or not, and, in
particular, shall inure to the benefit of and be enforceable by the holder or
holders at the time of any of the Purchased Securities.
Section 11.13 Severability. If any provision of this Agreement is held invalid
by a court of competent jurisdiction, the remaining provisions shall nonetheless
be enforceable according to their terms. Further, if any provision is held to be
overbroad as written, such provision shall be deemed amended to narrow its
application to the extent necessary to make the provision enforceable according
to applicable law and shall be enforced as amended.
[SIGNATURE PAGES FOLLOW]

 

33



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has executed this Agreement to be effective
as of the date first written above.

          EBIX, INC.
a Delaware corporation    
 
       
By:
  /s/ Robin Raina
 
Name: Robin Raina    
 
  Title:   President & Chief Executive Officer    

 

34



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has executed this Agreement to be effective
as of the date first written above.

          INVESTORS:    
 
        WHITEBOX VSC LTD.    
 
       
By:
  /s/ Jonathan Ward
 
Name: Jonathan Ward
Title:   Director-COO    

         
Address:
  Suite 300
3033 Excelsior Boulevard
Minneapolis, MN 55415    

IAM MINI-FUND 14 LIMITED, by Whitebox Advisors, LLC its investment manager

         
By:
  /s/ Jonathan Ward
 
Name: Jonathan Ward
Title:   Director-COO    

         
Address:
  Suite 300
3033 Excelsior Boulevard
Minneapolis, MN 55415    

 

35



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF CONVERTIBLE PROMISSORY NOTE
(attached hereto)

 

C-1